Citation Nr: 0637234	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  05-07 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for joint pain of the 
cervical spine, to include as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

2.  Entitlement to service connection for joint pain of the 
lumbar spine, to include as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

3.  Entitlement to service connection for joint pain, 
including bilateral shoulders and the right knee, to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for joint pain of the 
left knee, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117.

5.  Entitlement to service connection for rashes, to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.

6.  Entitlement to service connection for chronic rhinitis 
(claimed as respiratory problems), to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.

7.  Entitlement to service connection for chronic diarrhea, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

8.  Entitlement to service connection for short term memory 
loss, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117.

9.  Entitlement to service connection for chronic fatigue, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

10.  Entitlement to service connection for night sweats, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1986 to 
February 1993, to include service in the Southwest Asia 
theater of operation from August 1990 to August 1991.
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs(VA) Regional Office (RO) in 
Chicago, Illinois.  

In July 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.

The Board's decision granting the veteran's claims for 
service connection for joint pain of the lumbar spine and for 
service connection for joint pain of the left knee are set 
forth below.  The remaining claims for service connection are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  The veteran's current lumbar spine condition had its 
onset in service, and he has reported continuous lower back 
pain since discharge from active service.  

2.  The veteran's current left knee condition had its onset 
in service.
 

CONCLUSION OF LAW

1.  Affording all reasonable doubt in favor of the veteran, 
the criteria for service connection for joint pain of the 
lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

2.  Affording all reasonable doubt in favor of the veteran, 
the criteria for service connection for joint pain of the 
left knee have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claims 
for service connection for joint pain of the lumbar spine and 
for service connection for joint pain of the left knee, the 
Board finds that all notification and development action 
needed to fairly adjudicate these claims has been 
accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




A.  Joint Pain of the Lumbar Spine

Service medical records reflect that in August 1988 the 
veteran complained of back pain after bending over to lift up 
a foot locker.  Tenderness on left side muscle area, L4-L5, 
was noted.  The assessment was muscle spasm L4-L5.  A July 
1989 record reflects that the veteran complained of low back 
pain secondary to heavy lifting.  The assessment was low back 
muscle strain secondary to lifting.  In a September 1992 
self-report of medical history, the examining physician noted 
that the veteran's had recurrent lower back pain.  

A July 1993 VA outpatient record reflects that the veteran 
complained of right lower back strain that began two weeks 
earlier.  

An August 1993 VA outpatient record reflects that the veteran 
complained of lower back pain.  X-rays revealed no bony 
injury.  

A September 1993 VA outpatient record reflects that the 
veteran has chronic back pain.  

A March 1995 VA record reflects that the veteran was 
diagnosed with osteoarthritis, grade 1 spondylolisthesis of 
L4 and L5, pseudoarthrosis with degenerative change on the 
left at L5-S.

A July 1997 VA outpatient record notes the veteran's 
complaints of low back pain.  

A December 2000 private medical record reflects an assessment 
of back pain secondary to strain and spasm.  

A September 2001 private medical record reflects complaints 
of low back pain and an assessment of muscular strain. The 
attending physician noted that the veteran had chronic low 
back pain with recent exacerbation.

In this case, the veteran has documented reports during 
service of low back pain.  He has consistently reported since 
discharge from active service that he has had low back pain, 
to include such report within one year of discharge.  He is 
competent to report that he has had low back pain and has 
reported such to VA health care providers.  A VA record 
reflects that the veteran was diagnosed with osteoarthritis, 
grade 1 spondylolisthesis of L4 and L5, pseudoarthrosis with 
degenerative change on the left at L5-S.  

In sum, there are in-service symptoms and notations of 
chronic back pain, continuity of symptomatology after 
service, and a diagnosis of chronic disability. The Board 
finds that in affording the veteran the benefit of the doubt, 
the objective medical evidence of record supports service 
connection for joint pain of the lumbar spine.

B.  Service Connection Joint Pain, Left Knee

Service medical records reflect that in November 1987 the 
veteran injured his left leg playing football and was 
assessed with a soft tissue injury to the left leg and knee.  
A December 1987 record reflects that the veteran was 
diagnosed with compartmental syndrome of the left lower 
extremity and was put on profile.  In a September 1992 self-
report of medical history, the examining physician noted that 
the veteran's past history included that he was seen for leg 
cramps.  

An October 1997 VA outpatient record notes that the veteran 
complained that his left leg hurt from the knee to his ankle 
for the past couple of months.   

An October 1998 VA outpatient record notes that the veteran 
complained that his left knee ached.  He was assessed with 
left knee strain. 

In November 1999 private medical record reflects that the 
veteran had multiple joint complaints to include the knees.  
The assessment was polyarthropathy.

An April 2001 private medical record reflects a diagnosis of 
early degenerative joint disease of the knees.  

In this case, the veteran has documented reports during 
service of left knee pain.  He has consistently reported 
since discharge from active service that he has had left knee 
pain.  He is competent to report that he has had left knee 
pain and has reported such to VA and private health care 
providers.  A VA record reflects that the veteran was 
assessed with polyarthropathy and a private medical record 
reflects that the veteran was diagnosed with early 
degenerative joint disease of the knees.  

In sum, there are in-service symptoms and notations of a left 
knee injury, continuity of symptomatology after service, and 
a diagnosis of chronic disability. The Board finds that in 
affording the veteran the benefit of the doubt, the objective 
medical evidence of record supports service connection for 
joint pain of the left knee.


ORDER

Service connection for joint pain of the lumbar spine is 
granted.

Service connection for joint pain of the left knee is 
granted. 


REMAND

The Board's review of the claims file reveals that further RO 
action on each of the remaining claims for service connection 
on appeal is warranted, even though such action will, 
regrettably, further delay an appellate decision on each 
claim.

Initially, the Board notes that the April and May 2003 VCAA 
notice letters did not notify the veteran of the requirements 
to establish a claim of service connection for an undiagnosed 
illness.  The Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Accordingly a 
remand is required for the RO to provide the veteran with 
correspondence that addresses the notice and duty to assist 
requirements of the VCAA, as it specifically pertains to 
service connection for undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117. 

The Board also notes that while the veteran was afforded VA 
examinations in July 2003, these examinations were inadequate 
as they did not address the etiology of the veteran's claimed 
conditions or the relationship, if any, between these 
conditions and his active military service.  Accordingly, new 
examinations are necessary to obtain opinions as to whether 
the veteran's joint pain of the cervical spine; joint pain, 
including bilateral shoulders and the right knee; rashes; 
chronic rhinitis (claimed as respiratory problems); chronic 
diarrhea; short term memory loss; chronic fatigue; and night 
sweats are related to service, to include as due undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C.A. § 1117.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1. The RO should provide the veteran VCAA 
notice in accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159(b), (c), and any 
other applicable legal precedent.  The RO 
should inform the veteran of the 
information and evidence necessary to 
establish entitlement to service 
connection due to undiagnosed illness or 
other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117 (West 
2002).

2.  Following the above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic, dermatological, and 
general VA examinations.  Send the claims 
folder to the examiners for review.  

a.  The general medical examiner should 
state whether there are any objective 
medical indications that the veteran 
suffers from a chronic disability 
manifested by 1) fatigue, 2) diarrhea, 3) 
short term memory loss, and/or 4) night 
sweats; state whether the veteran's 
complaint of fatigue, diarrhea, short 
term memory loss and/or night sweats are 
due to a known diagnosis;  if the 
manifestations of fatigue, diarrhea, 
short term memory loss and/or night 
sweats cannot be attributed to a 
diagnosed illness, the examiner should be 
asked to determine if there is 
affirmative medical evidence that the 
undiagnosed illness was not incurred 
during the Gulf War, or whether the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred after service.  In addition, the 
general medical examiner should state 
whether the veteran's post-service 
diagnosis of allergic rhinitis is related 
to service, including his complaints of 
having respiratory problems in service. 

b.  The orthopedic examiner should 
determine whether the veteran has 
objective evidence of a cervical spine, 
bilateral shoulder and/or right knee 
disability.  If so, the examiner should 
state whether the veteran's orthopedic 
joint pain complaints are attributable to 
a diagnosed disability and if so, whether 
such diagnosed condition is related to 
service.  If the manifestations cannot be 
attributed to a diagnosed illness, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or whether the undiagnosed illness 
was caused by a supervening condition or 
event.

c.  The dermatologic examiner should 
determine whether the veteran has 
objective evidence of a skin disability.  
If so, the examiner should state whether 
the veteran's skin complaints are 
attributable to a diagnosed disability 
and if so, whether such diagnosed 
condition is related to service, 
including the rashes and herpes simplex 
in service and the subsequent diagnoses 
of herpes simplex, folliculitus, and 
rashes, since service.  If the 
manifestations cannot be attributed to a 
diagnosed illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Gulf War, or whether 
the undiagnosed illness was caused by a 
supervening condition or event.

d.  The examiners must provide a complete 
rationale for all opinions provided, and 
should expressly state whether they have 
reviewed the claims file, including the 
veteran's service medical records.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
on appeal in light of all pertinent 
evidence and legal authority. 

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


